MEMORANDUM **
Husband and wife Petronilo Cruz Garcia and Consuelo Gomez Roman and Petroni-lo’s children Fredy, Jazmin and Hector Cruz Mendez seek review of the orders of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary determination that the adult petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and petitioners do not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We lack jurisdiction to review petitioners’ contention that the IJ denied them a full and fair hearing because they failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
Petitioners do not challenge the IJ’s determination that Fredy, Jazmin and Hector Cruz Mendez did not establish ten years continuous physical presence and lack a qualifying relative.
Petitioners’ contention that placing them in removal proceedings rather than deportation proceedings violated equal protection is unavailing. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir. 2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
We do not consider the adult petitioners’ contentions regarding good moral character and continuous physical presence, be*552cause their failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.